DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1’s [Expression 1] relies on a diffusion coefficient (D) variable:

    PNG
    media_image1.png
    70
    269
    media_image1.png
    Greyscale

Expression 1 holds wherein a first distance along the in-plane direction from a channel of the first semiconductor layer to a third semiconductor layer that is an other of the collector layer and the cathode layer is designated as W, a second distance from the channel of the first semiconductor layer to the second semiconductor layer is designated as S, and a diffusion coefficient and a lifetime of a part of the semiconductor substrate between the channel of the first semiconductor layer and the third semiconductor layer are designated as D and τ, respectively.

In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014), MPEP 2173.02).
Applicant’s specification on page 28 has an example (“can be acquired”) of a diffusion coefficient, but the language (“can”) does not rise to the level of a definition:

    PNG
    media_image2.png
    138
    624
    media_image2.png
    Greyscale

	Although not currently claimed, including the language of the specification in calculating the diffusion coefficient (D) to claim 1 would overcome the indefiniteness rejection.
Claims 2-4, although including definitive lower bound values for W, nevertheless inherit the indefinite language of claim 1 without resolving the indefinite language of a “diffusion coefficient” and are therefore also rejected as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0009206 A1 to Soeno, “Soeno”, in view of U.S. Patent Application Publication Number 2005/0017290 A1 to Takahashi et al., “Takahashi”.
Regarding claim 1 insofar as definite, Soeno discloses a semiconductor device (e.g. FIG. 3) comprising:
a semiconductor substrate (¶ [0006]) having a first main surface (upwards) and a second main surface (downwards) opposite to the first main surface, an IGBT region (2, ¶ [0030]), a diode region (1), and a current sense region (3, ¶ [0028]) being provided along an in-plane direction in the semiconductor substrate, the semiconductor substrate including:
a base layer (13) provided on a first main surface side being a side of the first main surface, in the IGBT region;
a collector layer (region of p+ region 12 in region 2, ¶ [0033]) provided on a second main surface side being a side of the second main surface, in the IGBT region (2);
an anode layer (141a/141c, ¶ [0030],[0040]) provided on the first main surface side in the diode region (1);
a cathode layer (portion of 11 in region 1, ¶ [0032]) provided on the second main surface side in the diode region (1) and adjacent to the collector layer (12) in the in-plane direction;

a second semiconductor layer (portion of p+ region 12 in region 3) provided on the second main surface side in the current sense region (3) and corresponding to one of the collector layer and the cathode layer.
	Soeno fails to clearly anticipate Expression 1:

    PNG
    media_image1.png
    70
    269
    media_image1.png
    Greyscale

Expression 1 holds wherein a first distance along the in-plane direction from a channel of the first semiconductor layer to a third semiconductor layer that is an other of the collector layer and the cathode layer is designated as W, a second distance from the channel of the first semiconductor layer to the second semiconductor layer is designated as S, and a diffusion coefficient and a lifetime of a part of the semiconductor substrate between the channel of the first semiconductor layer and the third semiconductor layer are designated as D and τ, respectively.
	However, Soeno teaches wherein a first distance D (analogous to Applicant’s W) is equal to or longer than 615                         
                            µ
                        
                    m (Abstract, ¶ [0006]-[0008], Page 4 TABLE 1) (which is longer than Applicant’s claimed values for W in claims 2-4).
	Takahashi teaches optimizing wafer second distance of thickness D (analogous to Applicant’s S) (FIG. 3,4A,4B, ¶ [0055]) (including a value of 50                         
                            µ
                        
                    m which is lower than Applicant’s claimed values for S in claims 2-4).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Soeno with values of W greater than the lower bound for W as claimed using value of S as claimed as suggested by Takahashi in order to optimize the performance of the IGBT and diode section (Takahashi ¶ [0055]) and since it has been held that In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the spacing between the IGBT/diode area and the sense region determines measuring a sufficiently large sense diode current in a stable manner (Soeno Abstract) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Examiner’s Note: [Expression 1] in claim 1 encompasses all values of W greater than value under the square root and prior art generally teaches increasing the distance between the sense region and the diode or IGBT region, see also citation of pertinent art below of U.S. Patent Application Publication Number 2016/0372584 A1 to Kimura et al. FIG. 2 distance “A” in separation region 90 to sense diode 80 ¶ [0021].
However, Applicant’s specification on page 29 additionally states an upper bound for W

    PNG
    media_image3.png
    79
    296
    media_image3.png
    Greyscale

Although not currently claimed, the inclusion of [Expression 3] to claim 1 together with [Expression 1] would overcome the pending obviousness rejection as detailed above.

Regarding claims 2-4 insofar as definite, Soeno in view of Takahashi yields the semiconductor device according to claim 1, wherein the first distance is more than 486.3                         
                            µ
                        
                    m or more than 550.9                         
                            µ
                        
                    m (615                         
                            µ
                        
                    m, Takahashi teaches wherein the second distance S is less than 120                         
                            µ
                        
                    m (e.g. 50                         
                            µ
                        
                    m, FIG. 4A,4B, ¶ [0055]).
	Soeno and Takahashi fail to clearly teach the variables of wherein the lifetime is less than 30 psec, and the semiconductor device has a maximum rated temperature of either 125°C or 150°C.
However, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Soeno and Takahashi with the variables as claimed since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the variables of lifetime and maximum rated temperature determine the desired use-case specifications for the resulting device making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication Number 2016/0372584 A1 to Kimura et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891